Title: To John Adams from Benjamin Stoddert, 3 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 3. September 1799.

I have the honor to enclose the copy of a letter just recd. from Capt Fletcher.—Capt Little of the Boston, ought to have arrived at Cape Francois, at the date of this letter. Capt Perry in the Genl Greene will be directed to proceed thither from Rhode Island, and when they are joined by Capt Talbot which will be about the 10h. of Octor.—our force will certainly be sufficient to protect that Trade. I wish it may turn out to be worth the cost
I have the honor to be / with the highest respect & / esteem sir Yr. most Obed /  sert.

Ben Stoddert